Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/22/2021 has been entered.
 

Response to Amendment
The amendment filed January 26th, 2021 has been entered.  Claims 7-12 remain pending in the application. 

Response to Arguments
Applicant's arguments filed 01/26/2021, pertaining to the 35 U.S.C. 112(b), have been fully considered but they are not persuasive. 
In response to applicant's arguments towards the Rejection of Claims 9 and 12 under 35 U.S.C. 112, the applicant notes that that specification describes and Figure 4 shows that in a "in a fifth method step, another function is applied to a raw signal of the signals and to the quadrature 

    PNG
    media_image1.png
    538
    935
    media_image1.png
    Greyscale

Claim 7 details that “in a first method step, demodulating, by the demodulator, the modulated signal during a first time interval in such a way that a quadrature signal is generated” which is interpreted in light of Figure 4 above as the quadrature signal is generated after the demodulator 5. As applicant’s argument further states “device 200 is configured in such a way that, in the fifth method step, memory unit 7 transmits the stored quadrature signal to a quadrature compensation unit 67, preferably to a circuit for quadrature compensation, and quadrature compensation unit 67 transmits the same via capacitance-voltage transducer 27, and to the raw signal in the manner of a closed circuit.” Figure 4 does show that a switch function from the controller is applied to the demodulator, which is further detailed on page 16 Lines 10-15 of the specification of the instant application. Thus, it is unclear whether the another function 

Applicant’s arguments with respect to claims 7-12, pertaining to the 35 U.S.C. 103, have been considered but are moot because the amendments to the claims are not taught by the previously relied upon references Ezekwe (US20150057959), Saotome (US20070152618), and Donadel (US20140190258). A new ground of rejections are made in view of newly discovered prior art Nahum (US6487787) with the previously relied upon references of Ezekwe, Saotome, and Donadel.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/07/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C.

Claims 9 and 12 details that a function is applied to a raw signal of the signals and to the quadrature signal in a sensor channel to generate the modulated signal. Pages 18-19 of the specification details the device transmits a quadrature signal to a quadrature compensation unit which transmits the signal to a capacitance-voltage transducer and to the raw signal. The description does not provide disclosure towards a function applied to the quadrature signal and the raw signal. Based on the description on pages 18-19, the Examiner interprets the claim as another function is applied to a raw signal of the signals and to a quadrature correction signal in a sensor channel of the device to generate the modulated signal. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7-8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ezekwe (US 2015/0057959) in view of Saotome (US2007/0152618) and Nahum (US6487787).
Regarding Claim 7, Ezekwe teaches “a method for processing signals, the method consists of generating signals ([0005]) by a gyroscope ([0005]) of a device (System 200 – Figure 2); receiving ([0005]), by a demodulator (212, 216 – Figure 2) of the device, a modulated signal ([0005]) of the signals; in a first method step, demodulating, by the demodulator (216 – Figure 2), the modulated signal in such a way that a quadrature signal (Qx- Figure 2) is generated; in a third method step, the demodulator (212 – Figure 2) demodulating the modulated signal in such a way that an in-phase signal (Ix – Figure 2) is generated; and in a fourth method step, generating an output signal ([0005]) for describing a rotation of the gyroscope about a defined sensing axis (204A, 204B, 204C – Figure 2) from the in-phase signal.”
Ezekwe teaches all of the elements of the current invention as stated above except for the first and second time intervals and the use of a signal being stored in a memory unit of the device.
Saotome teaches “a first time interval (Time series t-Δt – [0039]), second time interval (t – [0039]), and storing the signal in a memory unit of the device (Memory – [0038]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ezekwe to replace a filter with a memory unit and to use signals generated during specific time intervals as discussed in Saotome, in order to improve the long-term stability and insensitivity to drift in a gyroscope.
Ezekwe in view of Saotome does not teach “wherein the stored quadrature signal is used for compensating for the in-phase signal such that the output signal is provided as a quadrature-corrected output signal.”
Nahum teaches “wherein the stored quadrature signal is used for compensating for the in-phase signal such that the output signal is provided as a quadrature-corrected output signal (“the signal processor and corrector receives signal correction values from the memory over a signal line. It will be understood that signal correction values may comprise any type of signals or values that may be used in the process for improving the accuracy of the system, including calibration values or others.”- Column 6 Lines 8-16; applies correction to quadrature signals to output corrected quadrature signal – Column 6 lines 25-34]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ezekwe in view of Saotome to incorporate the teaching of Nahum to use the stored signals in the memory to apply correction to the signal to output a corrected quadrature signal. Doing so would improve the calibration and compensation of the signal in a gyroscope.

Regarding Claim 8, Ezekwe in view of Saotome and Nahum discloses the claimed invention as discussed above, Ezekwe further teaches “the fourth method step, a function (Filter 248, multipliers 256, 260 – Figure 2) is applied to the quadrature signal and to the in-phase signal in a processor unit (244 - Figure 2) of the device to generate the output signal.”

Regarding Claim 10, Ezekwe teaches “a device for processing signals. The device being configured to: generate the signals ([0005]) by a gyroscope ([0005]) of a device (System 200 – Figure 2); receive ([0005]) a modulated signal ([0005]) of the signals by a demodulator (212, 216 – Figure 2) of the device; demodulate ([0005]) the modulated signals by the demodulator (216 – Figure 2) in such a way that a quadrature signal (Qx – Figure 2) is generated; demodulate the modulated signal, by the demodulator (212 – Figure 2), in such a way that an in-phase signal (Ix – Figure 2) is generated; and generate an output signal ([0005]) for describing a rotation of the gyroscope about a defined sensing axis (204A, 204B, 204C – Figure 2) from the in-phase signal.”

Saotome teaches “a first time interval (Time series t-Δt – [0039]), second time interval (t – [0039]), and storing the signal in a memory unit of the device (Memory – [0038]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ezekwe to replace a filter with a memory unit and to use signals generated during specific time intervals as discussed in Saotome, in order to improve the long-term stability and insensitivity to drift in a gyroscope.
Ezekwe in view of Saotome does not teach “wherein the stored quadrature signal is used for compensating for the in-phase signal such that the output signal is provided as a quadrature-corrected output signal.”
Nahum teaches “wherein the stored quadrature signal is used for compensating for the in-phase signal such that the output signal is provided as a quadrature-corrected output signal (“the signal processor and corrector receives signal correction values from the memory over a signal line. It will be understood that signal correction values may comprise any type of signals or values that may be used in the process for improving the accuracy of the system, including calibration values or others.”- Column 6 Lines 8-16; applies correction to quadrature signals to output corrected quadrature signal – Column 6 lines 25-34]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ezekwe in view of Saotome to incorporate the teaching of Nahum to use the stored signals in the memory to apply correction to the signal to output a 

Regarding Claim 11, Ezekwe in view of Saotome and Nahum discloses the claimed invention as discussed above, Ezekwe further teaches “the device is configured to generate the output signal by applying a function (Filter 248, multipliers 256, 260 – Figure 2) to the quadrature signal and to the in-phase signal in a processor unit of the device.”                                                                                                                                                                             

Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ezekwe in view of Saotome, Nahum, and Donadel (US2014/0190258).
As best understood, regarding Claim 9, Ezekwe in view of Saotome and Nahum discloses the claimed invention as discussed above except for ”in a fifth method step, another function is applied to a raw signal of the signals and to a quadrature compensation signal in a sensor channel of the device to generate the modulated signal.”
Donadel teaches the “fifth method step, another function (32 - Figure 2) is applied to a raw signal (Input to 32 – Figure 2) of the signals and to a quadrature compensation signal (Signal generated in 10 – Figure 2) in a sensor channel (5 – Figure 2) of the device to generate the modulated signal (Output from 32 – Figure 2).” 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ezekwe in view of Saotome and Nahum, to apply a function to the raw signal and to a quadrature correction as discussed in Donadel, in order to improve the long- term stability and insensitivity to drift in a gyroscope.

Claim 12, Ezekwe in view of Saotome and Nahum discloses the claimed invention as discussed above except to “applying another function is to a raw signal of the signals and to a quadrature compensation signal in a sensor channel of the device to generate the modulated signal.”
Donadel teaches to “apply another function (32 - Figures2) is to a raw signal (Input to 32 – Figure 2) of the signals and to a quadrature compensation signal (Signal generated in 10 – Figure 2) in a sensor channel (5 – Figure 2) of the device to generate the modulated signal (Output from 32 – Figure 2).“
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ezekwe in view of Saotome and Nahum, to apply a function to the raw signal and to a quadrature correction as discussed in Donadel, in order to improve the long- term stability and insensitivity to drift in a gyroscope.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSSEF KORANG-BEHESHTI whose telephone number is (571)272-3291.  The examiner can normally be reached on Monday - Friday 7:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Y.K./Examiner, Art Unit 2863                                                                                                                                                                                                        
/TARUN SINHA/Primary Examiner, Art Unit 2863